Citation Nr: 1130371	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  11-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  He received the Combat Infantryman's Badge and Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound.

In July 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not service-connected for a disability that is productive of blindness in both eyes with 5/200 visual acuity or less or concentric contraction of the visual field to 5 degrees or less, is not a patient in a nursing home, and is not bedridden.  He requires assistance due to non service-connected vision problems and a right leg amputation and his service-connected disabilities, alone, are not otherwise shown to be so disabling as to render him unable to care for his daily needs or protect himself from the hazards incident to his environment. 

2.  The Veteran does not have a single service-connected disability rated at 100 percent disabling.


CONCLUSION OF LAW

The criteria for SMC based upon the need for regular aid and attendance of another person or on account of being housebound have not been met.  38 U.S.C.A. §§ 1114(l)-(s), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(i)(2), 3.351(b)-(c), 3.352(a) (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2009, the RO notified the Veteran of the evidence needed to substantiate his claim for SMC.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the January 2009 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a July 2009 letter.  The timing deficiency with regard to this letter was cured by readjudication of the claim in a September 2010 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).
  
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  In addition, he was afforded a VA examination to assess the need for regular aid and attendance of another person or whether he is housebound.

Analysis

SMC at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, a veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance. 38 C.F.R. § 3.352(a).  

The particular personal functions which a veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that a veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  

A veteran must be unable to perform one of the enumerated disabling conditions, but a veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

In order for a veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000). 

SMC is also payable, under 38 U.S.C.A. 1114(s), where a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.   
38 C.F.R. § 3.350(i)(2). 

Housebound benefits granted on the basis of being substantially confined to the home, means inability to leave to earn a living.  The law and regulation providing housebound benefits are intended to provide additional compensation for veterans who are unable to overcome their particular disabilities and leave the house in order to earn an income as opposed to an inability to leave the house at all.  Hartness v. Nicholson, 20 Vet. App. 216 (2006).

The relevant focus for adjudicating an increased rating claim, including SMC, is on the evidence concerning the state of the Veteran's disabilities from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been granted service connection for the following disabilities: posttraumatic stress disorder (PTSD), rated 50 percent disabling; a left knee disability, rated 30 percent disabling; dislocation of the semilunar cartilage of the right knee, rated 20 percent disabling; a lumbar spine disability, rated 20 percent disabling; a left hip fracture, rated 20 percent disabling; arthritis of the left knee, rated 10 percent disabling; and a right forearm scar, rated noncompensable.  He was also granted a total rating for compensation purposes based on individual unemployability (TDIU), effective, September 1, 1998.  

VA treatment records dated from December 2008 to May 2010 reveal that the Veteran reported that he lived by himself in an apartment, but felt safe in his home, was not homebound, was able to go outside and travel by himself, and used public transportation to attend medical appointments.  His right leg was amputated following a post-service accident and he was legally blind.  He used a scooter, wheelchair, and cane to ambulate.  He was able to perform most activities of daily living (e.g. grooming, toileting, feeding, limited cooking, bills, shopping, managing medications), but he required some assistance bathing and dressing and he experienced difficulty reading the mail and using the telephone due to vision and hearing problems.  A home attendant cleaned his home once every two weeks and he received some assistance from a home health aide and social worker.

A June 2008 "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance"  form (VA Form 21-2680) reveals that the Veteran was alert and oriented and in no acute distress.  He was in a bandage and wrist splint following a surgical procedure for carpal tunnel syndrome.  He was an amputee and required a wheelchair and crutches for ambulation, but he was able to leave his home approximately one to two times each week.

In a June 2009 notice of disagreement, the Veteran's representative stated that the Veteran could only leave his home with the use of a motorized wheelchair and had frequent trouble crossing intersections.  This was, at least in part, due to the Veteran's non service-connected vision problems.  He was only able to get around in familiar environments and had fallen when his left leg buckled, causing severe damage to his eye.  Furthermore, he was unable to attend to the needs of nature alone because there was a risk of falling.

A July 2010 VA examination report indicates that the Veteran was not permanently bedridden or hospitalized.  He was able to travel beyond his domicile and he traveled to the examination alone.  He used crutches, canes, and a wheelchair for ambulation.  He did not experience any dizziness, but there was occasional mild memory loss and imbalance constantly affected his ability to ambulate.  He was legally blind and had poor hearing and required assistance with dressing, bathing, grooming, and toileting.  The physician who conducted the examination opined that assistance with such activities was needed mainly due to the Veteran's visual problems and right leg amputation.

Examination revealed that the Veteran was unable to walk without the assistance of another person and required a wheelchair and walker for ambulation.  He used a prosthesis for his right leg amputation, but it had fallen and broke and he was waiting to receive a new one at the time of the examination.  His best corrected vision was not 5/200 or less in both eyes.  His functional impairments were permanent, but he was unrestricted in his ability to leave home.  Diagnoses of diabetes mellitus, chronic renal insufficiency, mild retinopathy, hypertension, depression/PTSD, right leg above the knee amputation, and carpal tunnel syndrome were provided.

VA treatment records dated from August to December 2010 reveal that the Veteran reported that he continued to live alone, but that he had a girlfriend.  He was legally blind and required assistance with bathing, dressing, toileting, laundry, travel, ambulation, shopping, preparing meals, light housekeeping, using a telephone, and taking medications.  He did not go out of his home on a regular basis.

The evidence indicates that the Veteran's impairments in performing activities of daily living are predominantly due to his non service-connected right leg amputation and vision problems and that his service-connected disabilities, alone, are not so disabling as to render him unable to care for his daily needs or protect himself from the hazards incident to his environment.  Although he experiences significant vision problems, he is not service-connected for any eye disabilities.  Furthermore, he is not a patient in a nursing home and is not bedridden.  Rather he has lived alone and has been able to leave his home with assistance and with the use of various assistive devices (i.e. wheelchair, cane, and scooter) throughout the entire appeal period, and he traveled to the July 2010 VA examination alone.  Also, he has reported that he is safe in his home and there is no evidence to the contrary.

Although the Veteran requires assistance with various activities of daily living (including, but not limited to, dressing/undressing, bathing, grooming, toileting, and preparing meals), the weight of the evidence reflects that such assistance is needed due to his non service-connected right leg amputation and vision problems.  For example, the July 2010 VA examination includes an opinion that assistance with dressing, bathing, grooming, and toileting was needed mainly due to the Veteran's visual problems and right leg amputation.  This opinion was consistent with the limitations reported on the examination and elsewhere in the record.  The treatment records report limitations in the context of the Veteran's blindness and right leg amputation.

The Veteran and his representative have contended on various occasions that his service-connected knee disabilities contributed to the injury which caused his right leg amputation and to a fall which reportedly caused some vision problems.  Nonetheless, he is not service-connected for the right leg amputation or his vision problems and claims for service connection for a right eye disability and right leg amputation were most recently denied in an unappealed September 2009 rating decision, and had previously been denied in 1964 Board decision.  The Veteran has not submitted any unadjudicated claim for service connection for an eye disability or petitions to reopen the previously denied claims.  His representative specifically stated in a May 2011 statement that there was no intention to reopen any previously denied claims.

Furthermore, the Veteran's representative has noted a January 2004 VA examination which includes an opinion that the Veteran needed aid and attendance related to his service-connected disabilities.  The January 2004 opinion was unaccompanied by any explanation or reasoning and did not even note what disabilities were service connected.  The opinion is therefore of no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, the weight of the evidence reflects that the Veteran's service-connected disabilities, alone, do not render him unable to care for his daily needs or protect himself from the hazards incident to his environment and none of the other criteria under which SMC at the aid and attendance rate can be granted have been met.  38 U.S.C.A. §§ 1114(l), 5107(b); 38 C.F.R. §§ 3.351, 3.352.

With regard to SMC on account of being housebound, the Veteran does not have a single service-connected disability rated 100 percent disabling.  He has been granted a TDIU, effective September 1, 1998.  In certain instances, a TDIU can satisfy the requirement for a single service-connected disability if the grant of the TDIU was premised on a single service-connected disability.  In such instances, if a veteran also has additional service-connected disability or disabilities independently ratable at 60 percent or more or is permanently housebound by reason of his service-connected disabilities, the criteria for SMC at the housebound rate would be met.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Bradley v. Peake, 22 Vet. App. 280, 290-93 (2008); 38 C.F.R. § 3.350(i)(2). 

However, this is not the situation in this case.  A September 2000 rating decision reflects that the Veteran was granted a TDIU based on several service-connected disabilities (i.e. lumbar spine disability, left hip fracture, and bilateral knee disabilities).  Therefore, as the TDIU is not premised on a single service-connected disability, it does not meet the requirement for a single service-connected disability rated 100 percent disabling for purposes of SMC at the housebound rate.  Thus, the criteria for SMC on account of being housebound are also not met.  38 U.S.C.A. §§ 1114(s); 5107(b); 38 C.F.R. § 3.350(i)(2). 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not applicable and the claim for SMC based on the need for regular aid and attendance of another person or on account of being housebound must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to SMC based upon the need for regular aid and attendance of another person or on account of being housebound is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


